Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 05/17/2021. Claims 1, 10, 13 and 20 have been amended. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 05/17/2021 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for enforcing path consistency in graph database path query evaluation. The detailed implementation indicates: (1) A method, comprising: executing one or more processes for storing a graph in a base version of a graph database, wherein the graph comprises a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates; and (2) When a query of the graph database is received, using one or more of the one or more processes to process the query by: (a) Storing intermediate results of the query in a structure comprising rows in a set of tables and links between pairs of rows in different tables in the set of tables; (b) Tracking, in the structure, representations of data, relationships, and path consistency in the query; (c) Applying one or more operations to existing rows in the structure to generate a final result of the query; and (d) Providing the final result in a response to the query.

Pertinent Art
4.	Elnikety et al, US 20140172914, discloses processing graph query using a plurality of engines, wherein the graph query is decomposed into a plurality of query components, wherein for each of the query components, a one of the query engines is selected to process the query component. A sub-query representing the query component is generated, the sub query is sent to the query execution engine for processing, and results for the sub-query are received from the query execution engine.


 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


~TBD~


Hung Le
06/15/2021

/HUNG D LE/Primary Examiner, Art Unit 2161